PER CURIAM:
This claim was submitted to the Court for decision upon a stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On March 6, .1997, claimant was traveling on W.Va. Route 10, Gaylor Lane, Kanawha County, when her vehicle hit a large rock located in the center of the road.
2. As a result of this incident, claimant’s vehicle sustained damage in the sum of $202.11.
3. Respondent owns and maintains W.Va. Route 10, Gaylor Lane, Kanawha County, in a reasonably safe condition.
*284. On the date of the incident herein, respondent failed to maintain W.Va. Route 10, Gaylor Lane, Kanawha County, in a reasonably safe condition. The rock in the roadhad been left there by respondent’s employees after culvert work was performed at this location
5. Respondent agrees that the amount of damages as put forth by claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of W.Va. Route 10, Gaylor Lane, Kanawha County, on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court makes an award in the amount of $202.11 to claimant.
Award of $202.11.